204 F.3d 680 (6th Cir. 2000)
RUDOLPH JONES, JR.; et. al., Plaintiffs-Appellants,v.CITY OF LAKELAND, TENNESSEE, a Tennessee Municipal Corporation,                           Defendant-Appellee.
No. 97-5917
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
July 29, 1999.

Before: MARTIN, Chief Judge; MERRITT, KRUPANSKY, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

ORDER

1
Prior Report: 175 F.3d 410.


2
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 35(a) provides as follows:


3
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


4
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


5
It is further ORDERED that the appellant file a supplemental brief not later than Friday, September 3, 1999, and the appellee file a supplemental brief not later than Monday, October 4, 1999. Reargument is tentatively schedule for Wednesday, December 8, 1999.